Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Per Applicant’s Request for Continued Examination filed 10/24/22
Claims 1-3, 5 and 7 have been amended.
Claims 4, 6 and 8-20 have been canceled.

Claims 1-3, 5 and 7 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Double Patenting
I.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

II.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

III.	Claims 1-3, 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 12, 14-17 and 20 of U.S. Application No. 15/222,611 (US Publication No. 2018/0034761). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Application – 15/811,696
Conflicting Application – 15/222,611
1. A computer-implemented method for securing information, comprising: 




displaying, within a user interface of an email client, a message body field of a message to be composed; 

receiving, within a recipient field of the user interface, an input from a user; 

internally storing the input and not displaying the input within the recipient field during the receiving; 

displaying, within the recipient field, a plurality of avatars corresponding to the input; 

receiving, within the recipient field of the user interface, a selection of one of the plurality of avatars as corresponding to the recipient of the message; and
sending, to an electronic mail address mapped to the selected one of the plurality of avatars, the message, wherein 

the user interface is configured to display, within the recipient field, the avatar of the electronic mail address in place of at least one of a name for the electronic mail address or the electronic mail address.
8, 15. A computer hardware system for securing information, comprising: 

a processor programmed to initiate executable operations including: 

displaying, within a user interface of an email client, a message body field of a message to be composed; 

receiving, within a recipient field of the user interface, an input from a user; 

internally storing the input and not displaying the input within the recipient field during the receiving; 

displaying, within the recipient field, a plurality of avatars corresponding to the input; 

receiving, within the recipient field of the user interface, a selection of one of the plurality of avatars as corresponding to the recipient of the message; and 
sending, to an electronic mail address mapped to the selected one of the plurality of avatars, the message, wherein 

the user interface displays, within the recipient field, the avatar of the electronic mail address in place of at least one of a name for the electronic mail address or the electronic mail address.
2. The method of claim 1, further comprising: 


responsive to a user input relative to a particular one of the plurality of avatars, displaying at least one of the name of the user of the electronic mail address or the electronic mail address associated with the particular one of the plurality of avatars.
9, 16. The system of claim 8, wherein the processor is further programmed to initiate executable operations comprising: 
responsive to a user input relative to a particular one of the plurality of avatars, displaying at least one of the name of the user of the electronic mail address or the electronic mail address associated with the particular one of the plurality of avatars.
3. The method of claim 1, wherein a plurality of electronic mail addresses are respectively mapped to the plurality of avatars.
10, 17. The system of claim 8, wherein a plurality of electronic mail addresses are respectively mapped to the plurality of avatars.
5. The method of claim 1, wherein the user interface displays the message opened.
12. The system of claim 8, wherein the user interface displays the message opened.
7. The method of claim 1, further comprising: 



first determining that the electronic mail address correlated with the message is not mapped to an avatar, and responsive to the first determining, generating a mapping by generating an avatar based on at least one of the electronic mail address or a name for the electronic mail address, and using the generated avatar for the electronic mail address.
14, 20. The system of claim 8, wherein the processor is further programmed to initiate executable operations comprising: 

first determining that the electronic mail address correlated with the message is not mapped to an avatar, and responsive to the first determining, generating a mapping by generating an avatar based on at least one of the electronic mail address or a name for the electronic mail address, and using the generated avatar for the electronic mail address.




Claim Rejections - 35 USC § 103
IV.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

V.	Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0067500) in view of MARTIN et al (US 2013/0290436). 

	a.	Per claim 1, LEE et al teach a computer-implemented method for securing information, comprising: 
displaying, within a user interface of an email client, a message body field of a message to be composed [Figure 10, paras 0099-100—user interface, email message body field for composing email];

receiving, within a field of the user interface, an input from a user [paras 0041, 0113—receiving input from a user into provided field of user interface];

internally storing the input and not displaying the input within the field during the receiving [paras 0038-41 and 0044-47—storing input and only displaying the avatar in the field];

displaying, within the field, a plurality of avatars corresponding to the input [paras 0041-42, 0071-72, 0097, 0109-111—displaying plurality of avatars associated with input for insertion into the field];

receiving, within the field of the user interface, a selection of one of the plurality of avatars as corresponding to the message [Figure 11B, paras 0099-103, 0113—selecting an avatar from the recent sender bar for messaging]; and

sending, to an electronic mail address mapped to the selected one of the plurality of avatars, the message [paras 0097-99, 0101-104—sending email to the selected avatar], wherein

the user interface is configured to display, within the recipient field, the avatar of the electronic mail address in place of at least one of a name for the electronic mail address or the electronic mail address [Figures 10-11B, paras 0040-41, 0046—displaying avatars in place of email address or names].

LEE et al teach the limitations as applied above, yet fail to explicitly teach the recipient field for receiving the avatar, however MARTIN et al clearly teaches, mapping recipient email addresses to an avatar, such that the avatar appears in the recipient field [paras 0063 and 0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of LEE et al and MARTIN et al for the purpose of associating recipient email addresses with corresponding avatars for inclusion in the recipient field; because doing so allows for users to send and compose reply to messages to recipient users and to senders who previously sent messages to the user.
b.	Per claim 2, LEE et al and MARTIN et al teach the method of claim 1, LEE et al further teach the method further comprising: responsive to a user input relative to a particular one of the plurality of avatars, displaying at least one of the name of the user of the electronic mail address or the electronic mail address associated with the particular one of the plurality of avatars [Figure 10-12, paras 0041, 0046, 0097-102, 0115-116—avatars displayed with name; MARTIN et al—paras 0062-63 and 0067-69].
c.	Per claim 3, LEE et al and MARTIN et al teach the method of claim 1, LEE et al further teach the method wherein a plurality of electronic mail addresses are respectively mapped to the plurality of avatars [paras 0107-111, 0113—email addresses associated with avatars; MARTIN et al—paras 0052 and 0062-63].
d.	Per claim 5, LEE et al and MARTIN et al teach the method of claim 1, LEE et al further teach the method wherein the user interface displays the message opened [Figure 10, paras 0099-101—message opened in user interface].
e.	Per claim 7, LEE et al and MARTIN et al teach the method of claim 1, LEE et al further teach the method further comprising: first determining that the electronic mail address correlated with the message is not mapped to an avatar, and responsive to the first determining, generating a mapping by generating an avatar based on at least one of the electronic mail address or a name for the electronic mail address, and using the generated avatar for the electronic mail address [paras 0113-116—determining other images or advertisements to insert when a user has no associated photo for their avatar].


Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ALBOUYEH et al (US 2017/0346772) – Integrating contact profile pictures into messages
VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448